Citation Nr: 1329085	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  13-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease with a history of myocardial infarction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for coronary artery disease and assigned a 10 percent evaluation effective from January 28, 2011.  The RO later issued another rating decision in October 2012 granting an earlier effective date of October 15, 2004, for the grant of service connection.

The Board notes that the Veteran perfected his appeal five days beyond the sixty day filing deadline. 38 C.F.R. § 20.302.  The time limit for perfecting an appeal begins to run on the date the RO mails the statement of the case (SOC) to the Veteran.  Nonetheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board finds that VA has waived any issue of timeliness by certifying the Veteran's appeal.  This claim is therefore properly before the Board.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from September 2011 to July 2012 and a January 2012 rating decision.  The medical records were considered in the October 2012 statement of the case (SOC), and the remaining documents are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board finds that a remand is necessary in order to obtain additional medical records as requested by the Veteran as well as to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his heart disorder.

In March 2013, the Veteran filed a statement in support of his claim indicating that he had undergone a cardiac catheterization to place an additional stent in February 2013 and requested that VA obtain these medical records.  These records were not obtained or associated with the file, as the Veteran's claims file had already been transferred to the Board.  Thus, on remand, such records should be secured and considered.

The Board also notes that the Veteran was last afforded a VA examination in connection with his claim for his heart disorder in March 2011.  The Veteran has essentially claimed that his heart disorder has worsened since that examination by supplementing his claim with evidence of an additional cardiac stent placement.  Therefore, an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's coronary artery disease.


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should obtain any outstanding VA medical records dated from dated from July 2012 to the present, including any records pertaining to a heart catheterization and stent placement in February 2013.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected coronary artery disease with history of myocardial infarction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's coronary artery disease under the rating criteria.  In particular, the examiner should provide the following:

* the number of workload METs resulting in dyspnea, fatigue, angina, or syncope

* an indication as to whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year


* a statement as to whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction

* evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


